Citation Nr: 0830649	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-05 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post traumatic stress 
disorder (PTSD), prior to February 13, 2007.

2.  Entitlement to an increased disability rating for 
service-connected PTSD, rated as 50 percent disabling on and 
after February 13, 2007.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to June 
1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  Subsequently, in a February 2007 rating decision, a 
30 percent rating was assigned, effective December 22, 2005.  
In a November 2007 rating decision, a 50 percent rating was 
assigned, effective February 13, 2007.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 50 
percent rating is not a full grant of the benefits sought on 
appeal, and since the veteran did not withdraw his claim of 
entitlement to a higher initial rating, the matter remains 
before the Board for appellate review.  

In his February 2007 Form 9, the veteran requested a hearing 
before a decision review officer (DRO) at the Muskogee RO.  A 
hearing was scheduled for May 2007; however that hearing was 
postponed until June 2007 because the veteran's 
representative was out of town at that time.  Accordingly, 
the veteran was scheduled for another hearing in June 2007.  
However, the veteran failed to appear for the hearing.  As 
the claims file contains no request for postponement prior to 
the date of the hearing nor has the veteran attempted to show 
good cause for his failure to appear, the Board will consider 
the veteran's request for a hearing as withdrawn.  38 C.F.R. 
§ 20.704(d).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to February 13, 2007, the veteran's PTSD was 
manifested by depression, anxiety, sleep disturbance, 
intrusive thoughts, nightmares and exaggerated startle 
response, which results in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; there was 
no evidence of flattened affect, circumstantial, 
circumlocutory or stereotyped speech, difficulty in 
understanding complex commands or memory impairment. 

3. On and after February 13, 2007, the veteran's PTSD has 
been manifested by tremors, depression, anxiety, sleep 
disturbance, intrusive thoughts, avoidance of war stimuli, 
exaggerated startle response, some memory problems, 
impulsivity and poor problem solving skills, which results in 
occupational and social impairment with reduced reliability 
and productivity; there is no evidence of suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure or irrelevant or 
neglect of personal appearance and hygiene. 


CONCLUSIONS OF LAW

1.  Prior to February 13, 2007, the criteria for an initial 
disability rating in excess of 30 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 
(2007).

2.  On and after February 13, 2007, the criteria for a 
disability rating in excess of 50 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, No.05-
0876, slip op. at 5 (U.S. Vet. App. May 19, 2008); 
38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the veteran's claim for 
service connection in August 2006 in this case, the RO sent 
the veteran a letter, dated in March 2006, which satisfied 
the duty to notify provisions, including how a disability 
rating and effective date would be assigned should service 
connection be granted.  In September 2006, the veteran 
submitted an NOD with the initial disability rating assigned, 
triggering the notice obligations set forth in sections 
7105(d) and 5103A of the statute.  The RO then fulfilled 
these notice obligations by issuing a February 2007 notice 
letter and a February 2007 statement of the case (SOC).  
These documents informed the veteran of the regulations 
pertinent to his appeal, including the applicable rating 
criteria, advised him of the evidence that had been reviewed 
in connection with his appeal, and provided him with reasons 
for its decision.  38 U.S.C.A. § 7105(d).  Accordingly, the 
Board concludes that the notice obligations set forth in 
sections 7105(d) and 5103A of the statute have been fulfilled 
in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The veteran's service 
medical records and VA medical records dated through November 
2007 are on file.  The veteran has at no time referred to 
records that he wanted VA to obtain or that he felt were 
relevant to the claim that VA has not obtained on his behalf.  
Moreover, in addition to obtaining all relevant medical 
records, VA afforded the veteran a VA examination in June 
2006 and in October 2007 to evaluate his PTSD.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

In this case, the veteran's PTSD was assigned a 30 percent 
disability evaluation prior to February 13, 2007, and a 50 
percent disability evaluation on and after February 13, 2007, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this formula, a 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent also requires occupational and social 
impairment, but with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete task); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In the Mauerhan case, the United States Court of Appeals for 
Veterans Claims (Court) rejected the argument "that the DSM- 
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) are used to 
diagnose PTSD rather than evaluate the degree of disability 
resulting from the condition.  Although certain symptoms must 
be present in order to establish the diagnosis of PTSD, as 
with other conditions, it is not the symptoms but their 
effects that determines the level of impairment.  Id.

I.  Prior to February 13, 2007

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial evaluation in excess of 
30 percent for his service-connected PTSD prior to February 
13, 2007.  In this regard, the veteran has not been shown to 
have occupational and social impairment with reduced 
reliability and productivity.

In this case, prior to February 13, 2007, the veteran was 
assigned GAF scores ranging from 70 - 75.  According to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which VA 
has adopted under 38 C.F.R. §§ 4.125 and 4.130, a GAF score 
of 71 to 80 indicates that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g. difficulty concentrating after family argument); no 
more than slight impairment in social occupation, or school 
functioning (e.g., temporarily falling behind in school 
work).  A GAF score of 61 to 70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Carpenter v. Brown, 8 Vet. App. 
240, 242(1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

The Board finds that prior to February 13, 2007, the clinical 
evidence more closely assesses the veteran's occupational and 
social impairment around the 30 percent rating.  At that 
time, the veteran's PTSD symptoms included depressed mood, 
anxiety, chronic sleep impairment and mild memory loss.  The 
veteran has some difficulty maintaining social relationships.   
For example, the veteran exhibits persistent, exaggerated 
startle response such that he would hit people who snuck up 
behind him.  In this regard, the veteran reported that he 
struck his daughter when she was 12 years old, and that his 
family knew never to touch him when they were waking him up 
from sleep.  However, the veteran was married for 48 years 
until his wife passed away in 1994.  The veteran described 
his relationship with his 4 children as good.  He also stated 
that attending church and his family has helped him.  
Industrially, the record reflects that the veteran worked as 
an aircraft mechanic for 28 years, until he retired in 1983.  
The veteran stated that his relationship with both his 
supervisor and his co-workers were good.  Thus, the veteran 
has not been shown to have social or occupational impairment 
with reduced reliability and productivity. 

Therefore, prior to February 13, 2007, the veteran exhibited 
nearly all of the criteria for a 30 percent rating, along 
with several psychiatric symptoms not listed in the rating 
schedule such as nightmares, efforts to avoid war stimuli, 
hypervigilance and exaggerated startle response.  See 
Mauerhan, supra.  The Board thus concludes that the veteran's 
overall level of disability more nearly approximates that 
consistent with a 30 percent rating.  Although the veteran's 
GAF score at the June 2006 VA examination is indicative of 
transient to mild impairment, a GAF score is, of course, just 
one part of the medical evidence to be considered and it is 
not dispositive.  

However, neither the symptoms nor the GAF scores assigned, 
varying from 70 to 75, are consistent with a higher 
disability rating.  For example, at the June 2006 VA 
examination, the veteran did not report any delusions, 
hallucinations, suicidal or homicidal ideation.  The examiner 
reported that the veteran's appearance and hygiene were 
appropriate.  The veteran's speech and communication were 
normal.  There was no evidence of panic attacks, 
suspiciousness or impaired thinking.  In addition, although 
the veteran has some difficulty with social relationships, he 
was married until his wife passed away, and he did not 
indicate that his PTSD negatively affected his marriage in 
anyway.  Similarly, the veteran remained steadily employed 
until he was of retirement age.  Thus, the veteran has not 
been shown to have difficulty in establishing and maintaining 
effective relationships.

Accordingly, the Board finds that prior to February 13, 2007, 
the veteran meets the requirements for a 30 percent schedular 
rating, but no higher.  In this regard, although there is 
evidence of some impaired memory, there is insufficient 
evidence of symptomatology that more nearly approximates that 
which warrants the assignment of a 50 percent disability 
rating; and the veteran exhibits none of the criteria listed 
for a 70 percent rating.  See 38 C.F.R. § 4.7.

Thus, the criteria for an initial disability rating in excess 
of 30 percent or total schedular evaluation for the veteran's 
service-connected PTSD are not met for the period prior to 
February 13, 2007.  In essence, the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
PTSD.  Since the evidence is not in equipoise, the provisions 
of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable to warrant an evaluation in excess 
of 30 percent for the period prior to February 13, 2007.

II.  On and After February 13, 2007

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that on 
and after February 13, 2007, the veteran is not entitled to 
an evaluation in excess of 50 percent for his service-
connected PTSD.  The veteran has not been shown to have 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.

In this case, at the February 2007 VA examination, the 
veteran was assigned GAF score of 55.  According to DSM-IV, 
which as noted above, VA has adopted pursuant to 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  Carpenter v. Brown, 8 Vet. App. 240, 
242(1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The Board finds that on and after February 13, 2007, the 
clinical evidence more closely assesses the veteran's 
occupational and social impairment around the 50 percent 
rating.  At the February 2007 VA examination, the veteran's 
PTSD symptoms included tremors, exaggerated startle response, 
hypervigilance, nightmares, intrusive thoughts, avoidance of 
war stimuli, anxiety, some memory problems, poor judgment, 
impulsivity and poor problem solving skills.  Socially, the 
veteran reported continued problems with his exaggerated 
startle response, stating that he hit a man at church a few 
months ago when the man came up behind him and touched him.  
The veteran also stated that he continues to attend church 
once a week with his daughter, who he has lived with since 
1999.  The veteran also reported visiting with his 
grandchildren on a once a week basis.  Industrially, the 
veteran stated that he had retired at the age of 58 after 
becoming eligible for early retirement, but also that he 
could no longer hold onto the tools required to perform his 
job due to his tremors.  The February 2007 VA examiner 
concluded that the veteran had some social limitations and an 
inability to work.  

Therefore, the Board concludes that on and after February 13, 
2007, the veteran's overall level of disability more nearly 
approximates that consistent with the currently assigned 50 
percent rating.  The veteran's GAF score and reported PTSD 
symptoms at the February 2007 VA examination are indicative 
of moderate impairment.  Thus, in evaluating all of the 
evidence of record, the Board finds that the veteran's 
symptoms more nearly approximate moderate social and 
occupational impairment, or a 50 percent disability 
evaluation.  

However, neither the symptoms nor the GAF score assigned are 
consistent with a higher disability rating.  For example, at 
the February 2007 VA examination, the veteran did not report 
any delusions, hallucinations, suicidal or homicidal 
ideation.  The examiner reported that the veteran had no 
deficits in thought processes or communication during the 
evaluation and that the veteran was oriented to time, place, 
person and situation.  The examiner stated that the veteran 
was cooperative, verbal and had good social skills.  In 
addition, as noted above, the veteran was married for 48 
years and gainfully employed for 28 years.  Thus, the veteran 
is not unable to establish and maintain effective 
relationships.

Accordingly, the Board finds that on and after February 13, 
2007, the veteran has met the requirements for a 50 percent 
schedular rating, but no higher.  In this regard, although 
there is evidence of some impaired impulse control, memory 
problems and poor judgment, there is insufficient evidence of 
symptomatology that more nearly approximates that which 
warrants the assignment of a 70 percent disability rating.  
In this regard, the veteran does not experience any suicidal 
ideation, obsessional rituals which interfere with routine 
activities, exhibit speech that is intermittently illogical, 
obscure or irrelevant or neglect of personal appearance and 
hygiene.  Furthermore, the veteran exhibits none of the 
criteria listed for a 100 percent rating.  See 38 C.F.R. § 
4.7.

Thus, while the criteria for the currently assigned 50 
percent evaluation have been met, the criteria for a higher 
disability or total schedular evaluation for the veteran's 
service-connected PTSD have not been met on or after February 
13, 2007.  In essence, the preponderance of the evidence is 
against an evaluation in excess of 50 percent for PTSD.  
Since the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable to warrant an evaluation in excess of 50 
percent for any portion of the appeal period.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  As such, the medical evidence of record does not 
show that his service-connected PTSD has interfered with 
employment beyond the regular schedular criteria nor that his 
service-connected PTSD has rendered him unemployable.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected PTSD under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).




ORDER

Entitlement to an initial disability rating in excess of 30 
percent service-connected post traumatic stress disorder 
(PTSD), prior to February 13, 2007 is denied.

Entitlement to an increased disability rating for service-
connected PTSD, rated as 50 percent disabling on and after 
February 13, 2007 is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


